Name: Commission Regulation (EC) No 916/2007 of 31 July 2007 amending Regulation (EC) No 2216/2004 for a standardised and secured system of registries pursuant to Directive 2003/87/EC of the European Parliament and of the Council and Decision No 280/2004/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  information technology and data processing;  information and information processing;  technology and technical regulations;  documentation
 Date Published: nan

 1.8.2007 EN Official Journal of the European Union L 200/5 COMMISSION REGULATION (EC) No 916/2007 of 31 July 2007 amending Regulation (EC) No 2216/2004 for a standardised and secured system of registries pursuant to Directive 2003/87/EC of the European Parliament and of the Council and Decision No 280/2004/EC of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 19(3) thereof, Having regard to Decision No 280/2004/EC of the European Parliament and of the Council of 11 February 2004 concerning a mechanism for monitoring Community greenhouse gas emissions and for implementing the Kyoto Protocol (2), and in particular the first subparagraph, second sentence of Article 6(1) thereof, Whereas: (1) Commission Regulation (EC) No 2216/2004 (3) laid down general provisions, functional and technical specifications and operational and maintenance requirements concerning the standardised and secured registries system consisting of registries, in the form of standardised electronic databases containing common data elements, and the Community independent transaction log. (2) Due to the nature of the registries systems architecture, if registries are communicating with the Community independent transaction log through the United Nations Framework Convention on Climate Change (UNFCCC) independent transaction log it is only possible to change the routing for all registries at the same time. Any registry that would not be ready for a given deadline, should also have to stop its participation in the Community greenhouse gas emission allowance scheme if other Member States connected to the UNFCCC independent transaction log without it. Therefore, when the UNFCCC independent transaction log is operational, it should be ensured that it is linked to the Community independent transaction log and registries either when the Community independent transaction log and all registries are technically capable of such a link or when the Community considers it appropriate to link the two transaction logs. (3) It is currently foreseen that when a connection between the UNFCCC independent transaction log and the Community independent transaction log exists, registries would connect to the Community independent transaction log through the UNFCCC independent transaction log. However, interactions between the Community independent transaction log and registries would become much simpler and more flexible if registries would connect to the UNFCCC independent transaction log through the Community independent transaction log. The Central Administrator should therefore be empowered to determine the order of connections. (4) Both the Member States and the Community should ensure that their registries are connected to the UNFCCC independent transaction log at the earliest possible date and should deliver to the administrator of the UNFCCC independent transaction log the documentation required for the initialisation of their registry with that log in accordance with the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. (5) The Community should make all necessary efforts to ensure that every Member State registry, the Community independent transaction log and the UNFCCC independent transaction log are connected to each other before 1 December 2007. (6) Registries should be enabled to ensure that entering verified emissions in the registries is possible only if the verified emissions report has been delivered to the competent authority, and after the deadline for surrendering allowances, verified emissions data should be corrected only if the decision of the competent authority also addresses the compliance status of the installation whose verified emissions are corrected. (7) Provisions should be adopted to ensure that Member States that are not able to issue AAUs due to reasons other than being determined to be ineligible to transfer and acquire ERUs and AAUs, and use CERs in accordance with the provisions of Decision 11/CMP.1 of the Kyoto Protocol to the UNFCCC are able to continue their equal participation in the Community emissions trading scheme, which would be impeded in the period 2008 to 2012 as, unlike all other Member States, they would not be able to issue allowances that are converted from AAUs. Such equal participation should be allowed through a mechanism within the Community registry that allows operators in Member States which do not have AAUs to exchange allowances that are not converted from AAUs for allowances converted from AAUs when transferring allowances to accounts in registries of Member States which do have AAUs. An equivalent process should allow similar transfers in the opposite direction. By modifying the rules of calculating an installation's compliance status, which is the figure that registries use to express whether an operator has complied with its obligation to surrender allowances in accordance with Directive 2003/87/EC, operators should be prevented from being considered not in compliance with their obligations under Directive 2003/87/EC because of surrendering allowances for a year that is not the one preceding the current year. (8) The provision of allowances from the reserve by Member States to new entrant installations and the flow of allowances to the reserve due to the closure of installations should be represented in the national allocation plan table, thus allowing the public to have access to comprehensive and up-to-date information related to such transactions. (9) In order to ensure the capability of the Community independent transaction log to function independently in the event of a UNFCCC independent transaction log malfunction, those checks defined in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC that are to be carried out by the UNFCCC independent transaction log and which are currently implemented by the Community independent transaction log should be included in Community legislation (10) It is of utmost importance for a latest date to be specified for displaying information on installations' verified emissions in order to complete the annual compliance cycle. In the light of experience, the current latest date for the display of this information should be replaced by a provision ensuring that the display by the Member States and by the Commission takes place at the earliest possible moment and in a coordinated and harmonized manner. (11) As the current information displayed on the Community independent transaction log regarding the fulfilment of surrender obligations by installations as required by the provisions of Annex XVI to Regulation (EC) No 2216/2004 is not always clear, in particular with regard to any changes that might happen in an installations compliance status after the surrender deadline, the information regarding the fulfilment of surrender obligations should be made more detailed and more specific. (12) In order to ensure an equal access to market-related information which is a fundamental requirement of a well-functioning market, the Community independent transaction log should make accessible to the public additional information items, such as information on whether an account is blocked, the fees charged by various registries, the set-aside table required under Commission Decision 2006/780/EC of 13 November 2006 on avoiding double counting of greenhouse gas emission reductions under the Community emissions trading scheme for project activities under the Kyoto Protocol pursuant to Directive 2003/87/EC of the European Parliament and of the Council (4), the share of installations that have already submitted their verified emissions, the share of allowances that never participated in any transaction between allocation and surrender. (13) Regulation (EC) No 2216/2004 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2216/2004 is amended as follows: 1. Article 2 is amended as follows: (a) point (e) is replaced by the following: (e) assigned amount unit  (AAU) means a unit issued pursuant to Article 7(3) of Decision No 280/2004/EC or by a Party to the Kyoto Protocol;; (b) In point (p), the following sentence is added: Special provisions are applicable to registries referred to in Article 63a;. 2. In Article 3(3), the following subparagraph is added: Each registry shall be capable of executing correctly all the processes concerning automatic national allocation plan table changes set out in Annex XIa from 1 February 2008.. 3. Article 5 is amended as follows: (a) paragraphs 4 and 5 are replaced by the following: 4. The Central Administrator shall provide the administrative processes referred to in Annex XI in order to facilitate the integrity of the data within the registries system and shall provide the processes related to automatic national allocation plan table changes referred to in Annex XIa to ensure that national allocation plan tables reflect the number of allowances issued and allocated to installations. 5. The Central Administrator shall only perform processes concerning allowances, verified emissions, automatic national allocation plan table changes, accounts or Kyoto units where necessary to carry out its functions as Central Administrator.; (b) in paragraph 6, the following subparagraph is added: The Community independent transaction log shall be capable of executing correctly all the processes concerning automatic national allocation plan table changes set out in Annex XIa from 1 February 2008.. 4. Article 6(2) is replaced by the following: 2. From 1 February 2008 until the communication link referred to in Article 7 has been established, all processes concerning allowances, verified emissions, automatic national allocation plan table changes, and accounts shall be completed through the exchange of data via the Community independent transaction log.. 5. Article 7 is replaced by the following: Article 7 Communication link between the independent transaction logs 1. A communication link between the Community independent transaction log and the UNFCCC independent transaction log shall be considered as established when these systems are linked on the basis of a decision taken by the Central Administrator after consulting the Climate Change Committee. The Central Administrator shall establish and maintain such a link when (a) all registries have successfully completed the UNFCCC initialisation procedure; and (b) the Community independent transaction log and the UNFCCC independent transaction log are able to provide the necessary functionality and to link to each other. 2. If the conditions provided for in paragraph 1 are not met, the Commission may, subject to the majority support of the Climate Change Committee, instruct the Central Administrator to establish and maintain such a link. 3. After having established the link described in 1., all processes concerning allowances, verified emissions, accounts, automatic national allocation plan table changes and Kyoto units shall be completed through the exchange of data via the UNFCCC independent transaction log and thereon to the Community independent transaction log. 4. The Commission shall evaluate and report to the Climate Change Committee on options for connecting registries, the UNFCCC independent transaction log and the Community independent transaction log different from the one described in 3.In particular it shall be considered whether all processes concerning allowances and Kyoto units shall be completed through the exchange of data via the Community independent transaction log and thereon to the UNFCCC independent transaction log and all processes concerning verified emissions, accounts and automatic national allocation plan table changes shall be completed through the exchange of data via the Community independent transaction log. 5. Each Member State shall deliver to the administrator of the UNFCCC independent transaction log and the Central Administrator the documentation required for the initialisation of each registry with the UNFCCC independent transaction log, and by 1 September 2007 each registry shall be technically prepared for the initialisation process to commence, in accordance with the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. 6. The decisions referred to in paragraphs 1 and 2 shall, where possible be adopted at least three months prior to their implementation.. 6. Article 10(3) is replaced by the following: 3. Each competent authority and registry administrator shall only perform processes concerning allowances, verified emissions, automatic national allocation plan table changes, accounts or Kyoto units where necessary to carry out their functions as competent authority or registry administrator.. 7. Article 15(1) is replaced by the following: 1. Within 14 days of the entry into force of each greenhouse gas emissions permit issued to the operator of an installation where the installation has not previously been covered by such a permit or the activation of the communication link between the registry and the Community independent transaction log, whichever is the later, the competent authority, or the operator where the competent authority so requires, shall provide the registry administrator of the Member State registry with the information set out in Annex III.. 8. In Article 17, the following paragraph 3 is added: 3. Where the competent authority has notified the registry administrator of the revocation or surrender of a greenhouse gas emissions permit belonging to an installation related to an account which has an entry in the relevant national allocation plan table submitted in accordance with Article 44, the registry administrator shall, prior to closing the account, propose to the Central Administrator the following changes to the national allocation plan table: (a) deleting from the national allocation plan table and replacing with a null any allowances in the national allocation plan table that were not yet allocated to the installation until the proposed national allocation plan table change; (b) adding an equivalent number of allowances to the part of the national allocation plan table representing the quantity of allowances not allocated to existing installations. The proposal shall be submitted to, and checked and implemented automatically by the Community independent transaction log in accordance with the processes set out in Annex XIa.. 9. Article 28 is replaced by the following: Article 28 Detection of discrepancies by the Community independent transaction log 1. The Central Administrator shall ensure that the Community independent transaction log conducts the automated checks set out in Annexes VIII, IX, XI and XIa for all processes concerning allowances, verified emissions, accounts, automatic national allocation plan table changes and Kyoto units to ensure that there are no discrepancies. 2. If the automated checks referred to in paragraph 1 identify a discrepancy in a process under Annexes VIII, IX, XI and XIa, the Central Administrator shall immediately inform the registry administrator or administrators concerned by returning an automated response detailing the exact nature of the discrepancy using the response codes set out in Annexes VIII, IX, XI and XIa. Upon receiving such a response code for a process under Annex VIII, Annex IX or Annex XIa, the registry administrator of the initiating registry shall terminate that process and inform the Community independent transaction log. The Central Administrator shall not update the information contained in the Community independent transaction log. The registry administrator or administrators concerned shall immediately inform the relevant account holders that the process has been terminated.. 10. Article 29 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: The Central Administrator shall ensure that the Community independent transaction log periodically initiates the data reconciliation process set out in Annex X. For that purpose the Community independent transaction log shall record all processes concerning allowances, accounts, automatic national allocation plan table changes and Kyoto units.; (b) the following paragraph 3 is added: 3. Upon the request of the Central Administrator, the registry administrator shall provide a copy of the verified emissions table in its registry to the Central Administrator. The Central Administrator shall check that the verified emissions table of the registry is identical to the records held in the Community independent transaction log. If a difference is detected the Central Administrator shall immediately inform the registry administrator, and request it to eliminate the difference through the verified emissions update process set out in Annex VIII. The Community independent transaction log shall record all changes to the verified emissions table.. 11. Article 32 is replaced by the following: Article 32 Processes Each process shall follow the complete sequence for message exchanges for that type of process as set out in Annexes VIII, IX, X, XI, and Annex XIa. Each message shall conform to the format and informational requirements described using web services description language as elaborated pursuant to the UNFCCC or the Kyoto Protocol.. 12. Article 33 is replaced by the following: Article 33 Identification codes The registry administrator shall assign to each process referred to in Annexes VIII and XIa a unique correlation identification code and to each process referred to in Annex IX a unique transaction identification code. Each such identification code shall comprise the elements set out in Annex VI.. 13. Article 34 is replaced by the following: Article 34 Finalisation of processes concerning accounts, automatic national allocation plan table changes and verified emissions When there is a communication link established between the two independent transaction logs and if all processes concerning accounts, automatic national allocation plan table changes and verified emissions are completed through the exchange of data via the UNFCCC independent transaction log, these shall be final when both independent transaction logs successfully inform the initiating registry that they have not detected any discrepancies in the proposal sent by the initiating registry. In all other cases than those referred to in the first paragraph, all processes concerning accounts, automatic national allocation plan table changes and verified emissions shall be final when the Community independent transaction log successfully informs the initiating registry that it has not detected any discrepancies in the proposal sent by the initiating registry.. 14. The following Article 34a is inserted: Article 34a Manual reversal of finalised transactions initiated in error 1. If an account holder or a registry administrator acting on behalf of the account holder unintentionally or erroneously initiated a transaction under Articles 52, 53, 58 or 62(2), it may propose to its registry administrator to carry out a manual reversal of the transaction in a written request duly signed by the authorised representative or representatives of the account holder that are able to initiate a transaction and posted within five working days of the finalisation of the transaction or the entry into force of this Regulation whichever is the later. The request shall contain a statement indicating that the transaction was initiated erroneously or unintentionally. 2. The registry administrator may notify the Central Administrator of the request and its intention to carry out a specific manual intervention in its database in order to reverse the transaction, within 30 calendar days of its decision on reversing the transaction, but not later than 60 calendar days of the finalisation of the transaction or the entry into force of this Regulation, whichever is the later. The Central Administrator shall, within 30 calendar days of its receipt of the registry administrators notification under the first subparagraph of paragraph 2 carry out a manual intervention in the Community independent transaction log database that is corresponding to the one specified in the notification of the registry administrator if: (a) the notification was posted within the deadline indicated in the first subparagraph of paragraph 2; (b) the proposed manual intervention only reverses the effects of the transaction considered to have been initiated unintentionally or erroneously and does not involve reversing the effects of later transactions involving the same allowances or Kyoto units. 3. The registry administrator may not reverse transactions pursuant to Article 52 and 53 if as a result, an operator would become non-compliant for a previous year.. 15. Article 44(2) is replaced by the following: 2. A Member State shall notify each correction to its national allocation plan together with each corresponding correction in its national allocation plan table to the Commission. If the correction to the national allocation plan table is based upon the national allocation plan notified to the Commission which was not rejected under Article 9(3) of Directive 2003/87/EC or on which the Commission has accepted amendments and that correction results from improvements in data, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log. All such corrections relating to new entrants shall be made in accordance with the automatic national allocation plan table change process as set out in Annex XIa to this Regulation. All such corrections not relating to new entrants shall be made in accordance with the initialisation procedures as set out in Annex XIV to this Regulation. In all other cases, the Member State shall notify the correction to its national allocation plan to the Commission and if the Commission does not reject this correction in accordance with the procedure in Article 9(3) of Directive 2003/87/EC, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV to this Regulation.. 16. Article 46 is replaced by the following: Article 46 Allocation of allowances to operators Without prejudice to Articles 44(2) and 47, by 28 February 2008 and by 28 February in each year thereafter, the registry administrator shall transfer from the Party holding account to the relevant operator holding account the proportion of the total quantity of allowances issued by any registry administrator under Article 45 which has been allocated to the corresponding installation for that year in accordance with the relevant section of the national allocation plan table. Where foreseen for an installation in the national allocation plan of the Member State, the registry administrator may transfer that proportion at a later date of each year. Allowances shall be allocated in accordance with the allowance allocation process set out in Annex IX.. 17. Article 48 is replaced by the following: Article 48 Allocation of allowances to new entrants If instructed to do so by the competent authority, the registry administrator shall transfer a proportion of allowances issued by any registry administrator under Article 45 that are in the Party holding account to the operator holding account of a new entrant in accordance with the relevant section of the national allocation plan table for that new entrant for the year in question. Allowances shall be transferred in accordance with the allowance allocation process set out in Annex IX.. 18. The following Article 48a is inserted: Article 48a Allocation of allowances following their sale by Member State If instructed to do so by the competent authority following a sale of allowances held by a Member State, the registry administrator shall transfer a quantity of allowances from the Party holding account to the person holding account or operator holding account of the buyer of allowances. Allowances transferred within the same registry shall be transferred in accordance with the internal transfer  process set out in Annex IX. Allowances transferred from one registry to another will be transferred in accordance with the external transfer (2008 to 2012 onwards)  process set out in Annex IX.. 19. Article 50 is amended as follows: (a) the first subparagraph of paragraph 1 is replaced by the following: When a communication link is established between the UNFCCC independent transaction log and the Community independent transaction log in accordance with Article 7 of this Regulation a Member State may not transfer or acquire ERUs or AAUs, until 16 months have elapsed since the submission of its report in accordance with Article 7(1) of Decision No 280/2004/EC, unless the Secretariat to the UNFCCC has informed that Member State that compliance procedures will not be commenced.; (b) paragraph 2 is replaced by the following: 2. When, from 1 January 2008 onwards, the holdings of ERUs, CERs, AAUs and RMUs valid for the relevant five-year period in the Party holding accounts, operator holding accounts, person holding accounts and retirement accounts in a Member State become less than 1 per cent higher than the commitment period reserve, calculated as 90 per cent of the Member State's assigned amount or 100 per cent of five times its most recently reviewed inventory, whichever is the lowest, the Central Administrator shall notify that Member State.. 20. Article 51 is replaced by the following: Article 51 Verified emissions of an installation 1. Upon the verification as satisfactory, in accordance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC, of an operator's report on the emissions from an installation during a previous year, each verifier, including those competent authorities acting as verifiers shall enter or approve the entry of the annual verified emissions for that installation for that year into the section of the verified emissions table designated for that installation for that year in accordance with the verified emissions update process set out in Annex VIII to this Regulation. 2. The registry administrator may prohibit the entry of the annual verified emissions for an installation until the competent authority has received the verified emissions report submitted by operators pursuant to Article 14(3) of Directive 2003/87/EC for that installation, and enabled the registry to receive the annual verified emissions. 3. The competent authority may instruct the registry administrator to correct the annual verified emissions for an installation for a previous year to ensure compliance with the detailed requirements established by the Member State pursuant to Annex V to Directive 2003/87/EC, by entering the corrected annual verified emissions for that installation for that year into the section of the verified emissions table designated for that installation for that year in accordance with the verified emissions update process set out in Annex VIII to this Regulation. 4. If the competent authority instructs the registry administrator to correct the annual verified emissions for an installation for a previous year after the deadline specified in Article 6(2) of Directive 2003/87/EC for surrendering allowances equal to the emissions of that previous year, the Central Administrator shall only allow such a correction if it was informed of the competent authoritys decision on the new compliance status applicable to the installation as a result of the correction of the verified emissions.. 21. Article 55 is replaced by the following: Article 55 Calculation of compliance status figures Upon an entry being made into the section of the surrendered allowance table or verified emissions table designated for an installation, the registry administrator shall determine the following: (a) for the years 2005, 2006 and 2007, the compliance status figure for that installation and for each year by calculating the sum of all allowances surrendered pursuant to Articles 52, 53 and 54 for the 2005 to 2007 period minus the sum of all verified emissions in the current five-year period up to and including the current year; (b) for the year 2008 and each year thereafter, the compliance status figure for that installation and for each year by calculating the sum of all allowances surrendered pursuant to Articles 52, 53 and 54 for the current period minus the sum of all verified emissions from the year 2008 up to and including the current year, plus a correction factor. The correction factor referred to in point (b) shall be zero if the 2007 figure was greater than zero, but shall remain as the 2007 figure if the 2007 figure is less than or equal to zero.. 22. Article 57 is replaced by the following: Article 57 Entries into the verified emissions table Where, on 1 May 2006 and on 1 May of each year thereafter, no verified emissions figure has been entered into the verified emissions table for an installation for a previous year, any substitute emissions figure determined pursuant to Article 16(1) of Directive 2003/87/EC which has not been calculated as closely as possible in accordance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC shall not be entered into the verified emissions table.. 23. In Article 58, the first subparagraph is replaced by the following: On 30 June 2006, 2007 and 2008 the registry administrator shall cancel a number of allowances, CERs, and force majeure allowances held in the Party holding account pursuant to Articles 52, 53 and 54. The number of allowances, CERs, and force majeure allowances to be cancelled shall be equal to the total number at the moment of cancellation of surrendered allowances entered in the surrendered allowance table for the periods 1 January 2005 until the moment of cancellation in 2006, from the moment of cancellation in 2006 until the moment of cancellation in 2007 and from the moment of cancellation in 2007 until the moment of cancellation in 2008.. 24. Article 59 is replaced by the following: Article 59 Cancellation and retirement of surrendered allowances for the 2008 to 2012 period and subsequent periods 1. By 30 June 2009 and 30 June of each year thereafter, the registry administrator shall cancel allowances surrendered for the 2008 to 2012 period and each subsequent five year period, by: (a) converting a number of allowances issued for that five-year period and held in the Party holding account, equal to the total number of allowances surrendered pursuant to Article 52 as entered in the surrendered allowance table since 1 January of the first year of the relevant period until 31 May of the subsequent year and since 1 June of the preceding year until 31 May of each of the subsequent years, into AAUs by removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI in accordance with the conversion of surrendered allowances for retirement (2008 to 2012 onwards)  process set out in Annex IX; and (b) transferring a number of Kyoto units of the type specified by the competent authority, with the exception of Kyoto units resulting from projects referred to in Article 11a(3) of Directive 2003/87/EC, equal to the total number of allowances surrendered pursuant to Articles 52 and 53 as entered in the surrendered allowance table since 1 January of the first year of the relevant period until 31 May of the subsequent year and from 1 June of the preceding year until 31 May of each of the subsequent years, from the Party holding account to the retirement account for the relevant period in accordance with the retirement of surrendered allowances (2008 to 2012 onwards)  process set out in Annex IX. 2. After 30 June 2013 and 30 June of the year after the end of each subsequent five-year period, the registry administrator may retire any allowances not yet allocated to operators by converting them into AAUs through removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI in accordance with the conversion of unallocated allowances for retirement (2008 to 2012 onwards)  process set out in Annex IX and transferring them from the Party holding account to the retirement account for the relevant period in accordance with the retirement of unallocated allowances (2008 to 2012 onwards)  process set out in Annex IX.. 25. In Article 60, point (a) is replaced by the following: (a) transferring a number of allowances, equal to the number of allowances held in the registry issued for the 2005 to 2007 period by any registry minus the number of allowances at the moment of cancellation and replacement surrendered pursuant to Articles 52 and 54 since the moment of retirement on 30 June of the preceding year, from their holding accounts referred to in Article 11(1) and (2) to the cancellation account for the 2005 to 2007 period;. 26. In Article 61, points (a) and (b) are replaced by the following: (a) transferring all allowances allocated to operators for the preceding five-year period from their operator and person holding accounts to the Party holding account; (b) converting a number of allowances, equal to the number of allowances held in the registry allocated by any registry for the preceding five-year period minus the number of allowances surrendered pursuant to Article 52 since 31 May of the preceding year, into AAUs by removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI;. 27. Article 63(1) is replaced by the following: 1. If instructed by the relevant body of the Member State, the registry administrator shall transfer any quantity and types of Kyoto units specified by that body which have not already been retired pursuant to Article 59 from the Party holding account to the appropriate retirement account in his registry in accordance with the retirement of Kyoto units (2008 to 2012 onwards)  process set out in Annex IX.. 28. After Article 63, the following Chapter Va is inserted: CHAPTER VA OPERATION OF REGISTRIES OF MEMBER STATES WHICH DO NOT HAVE AAUS Article 63a Operation of registries of Member States which do not have AAUs 1. Member States that are not able to issue AAUs due to reasons other than being determined to be ineligible to transfer and acquire ERUs and AAUs, and use CERs in accordance with the provisions of Decision 11/CMP.1 of the Kyoto Protocol to the UNFCCC shall establish, operate and maintain their registries in a consolidated manner with the Community registry. Articles 3(3), 4, 6(1), 11(1), (3) and (4), 30(1), 34, 35, 36, 44(3), 45, 49(1), 59, 60, 61, 65 shall not apply to those registries. 2. From 1 January 2008, the registries operated in accordance with paragraph 1 shall be capable of executing the processes applicable to them in Annexes VIII, IX, X, XI and XIa. Article 63b Communication link between registries operated in accordance with Article 63a and the Community independent transaction log Registries operated in accordance with Article 63a shall communicate with the Community independent transaction log through a communication link established by the Community registry. The Central Administrator shall activate the communication link after the testing procedures set out in Annex XIII and the initialisation procedures set out in Annex XIV have been completed successfully and notify the administrator of the Community registry thereof. Article 63c Registries operated in accordance with Article 63a: detection of discrepancies and inconsistencies by the UNFCCC independent transaction log The UNFCCC independent transaction log shall inform a registry operated in accordance with Article 63a of any discrepancy detected in a process which that registry has initiated through the administrator of the Community registry. The registry operated in accordance with Article 63a shall terminate the process and the administrator of the Community registry shall inform the UNFCCC independent transaction log thereof. The administrator of the registry operated in accordance with Article 63a, and any other registry administrators concerned shall immediately inform the relevant account holders that the process has been terminated. Article 63d Registries operated in accordance with Article 63a: Finalisation of processes concerning accounts, verified emissions and automatic national allocation plan table changes When there is a communication link established between the two independent transaction logs and if processes concerning accounts, verified emissions and automatic national allocation plan table changes are directed through the UNFCCC independent transaction log, those processes shall be final when both independent transaction logs successfully inform the Community registry that they have not detected any discrepancies in the proposal initiated by the registry operated in accordance with Article 63a. In all cases different from those referred to in the first paragraph, all processes referred to in Annexes VIII and XIa shall be final when the Community independent transaction log successfully informs the Community registry that it has not detected any discrepancies in the proposal initiated by the registry operated in accordance with Article 63a. Article 63e Registries operated in accordance with Article 63a: finalisation of processes concerning transactions within registries All processes referred to in Annex IX, except the external transfer process, shall be final when both independent transaction logs inform the Community registry that they have not detected any discrepancies in the proposal initiated by the registry operated in accordance with Article 63a and the Community registry has successfully sent confirmation to both independent transaction logs that the registry operated in accordance with Article 63a has updated its records in accordance with its proposal. However, prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, all processes referred to in Annex IX, except the external transfer process, shall be final when the Community independent transaction log informs the Community registry that it has not detected any discrepancies in the proposal initiated by the registry operated in accordance with Article 63a and the Community registry has successfully sent confirmation to the Community independent transaction log that the registry operated in accordance with Article 63a has updated its records in accordance with its own proposal. Article 63f Registries operated in accordance with Article 63a: finalisation of the external transfer process The external transfer process involving a registry operated in accordance with Article 63a shall be final when both independent transaction logs inform the acquiring registry (or the Community registry if the acquiring registry is a registry operated in accordance with Article 63a) that they have not detected any discrepancies in the proposal sent by the initiating registry (or the Community registry if the initiating registry is a registry operated in accordance with Article 63a) and the acquiring registry (or the Community registry if the acquiring registry is a registry operated in accordance with Article 63a) has successfully sent confirmation to both independent transaction logs that the acquiring registry has updated its records in accordance with the initiating registrys proposal. However, prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the external transfer process involving a registry operated in accordance with Article 63a shall be final when the Community independent transaction log informs the acquiring registry (or the Community registry if the acquiring registry is a registry operated in accordance with Article 63a) that it has not detected any discrepancies in the proposal sent by the initiating registry (or the Community registry if the initiating registry is a registry operated in accordance with Article 63a) and the acquiring registry (or the Community registry if the acquiring registry is a registry operated in accordance with Article 63a) has successfully sent confirmation to the Community independent transaction log that it has updated its records in accordance with the initiating registrys proposal. Article 63g Registries operated in accordance with Article 63a: Authentication Registries operated in accordance with Article 63a shall be authenticated to the UNFCCC independent transaction log through the Community registry with the digital certificates issued by the Secretariat to the UNFCCC, or an entity designated by it. However, until the communication link between the Community independent transaction log and UNFCCC independent transaction log is established, they shall be authenticated to the Community independent transaction log through the Community registry using digital certificates and usernames and passwords as specified in Annex XV. The Commission, or an entity designated by it, shall act as the certification authority for all digital certificates and shall distribute the usernames and passwords. Article 63h Special provisions concerning certain obligations of registry administrators of registries operated in accordance with Article 63a The obligations provided for in Article 71 and Article 72(2) and (3) shall, as regards registry administrators of registries operated in accordance with Article 63a, be carried out by the administrator of the Community Registry. Article 63i Registries operated in accordance with Article 63a: accounts 1. Registries operated in accordance with Article 63a shall contain at least two Party holding accounts created in accordance with Article 12. 2. Allowances with an initial unit type of 1 shall be held by only one of the Party holding accounts, and no Party holding account other than the one holding allowances with an initial unit type of 1 shall be permitted to participate in external transfers between registries operated in accordance with Article 63a and registries other than ones so operated. The Party holding account holding allowances with an initial unit type of 1 shall not be used for transactions other than external transfers between registries operated in accordance with Article 63a and registries other than ones so operated and shall only hold units with an initial unit type of 1. 3. The operator holding accounts created pursuant to Article 11(2) shall not hold allowances with an initial unit type of 1 at the end of a transaction. Person holding accounts in registries operated in accordance with Article 63a may not participate in external transfers between registries operated in accordance with Article 63a and registries other than ones so operated. Article 63j Registries operated in accordance with Article 63a: national allocation plan table for the 2008 to 2012 period and each subsequent five-year period Registries operated in accordance with Article 63a shall, subsequent to any correction to the national allocation plan table made pursuant to Article 44(2) which occurs after allowances have been issued under Article 45 and which reduces the total quantity of allowances issued under Article 45 for the 2008 to 2012 period or subsequent five-year periods, transfer the number of allowances specified by the competent authority from the holding accounts referred to in Articles 11(2) and 63i and in which the allowances are held to the cancellation account of the Community registry for the relevant period. Article 63k Registries operated in accordance with Article 63a: issue of allowances The administrator of a registry operated in accordance with Article 63a shall after the national allocation plan table has been entered into the Community independent transaction log and, subject to Article 44(2), by 28 February of the first year of the 2008 to 2012 period and by 28 February of the first year of each subsequent five-year period, issue the total quantity of allowances set out in the national allocation plan table into the Party holding account. When issuing such allowances the registry administrator shall assign a unique unit identification code to each allowance comprising the elements set out in Annex VI, whereby the initial unit type shall be 0 and the supplementary unit type shall be 4. Allowances shall be issued in accordance with the allowance issue (registries referred to in Article 63a) process set out in Annex IX. Article 63l Registries operated in accordance with Article 63a: transfers of allowances between operator holding accounts in registries operated in accordance with Article 63a and other registries 1. The registries operated in accordance with Article 63a shall carry out any transfer of allowances with an initial unit type of 0 and a supplementary unit type of 4 between holding accounts, as requested by an account holder: (a) within its registry in accordance with the internal transfer process set out in Annex IX; (b) between two registries operated in accordance with Article 63a in accordance with the transfer between two registries referred to in Article 63a  process, as set out in Annex IX; (c) between a registry operated in accordance with Article 63a and a registry other than one so operated in accordance with the External transfer (between a registry referred to in Article 63a and other registry)  process set out in Annex IX. Transfers of allowances with an initial unit type of 0 and a supplementary unit type of 4 towards registries that are not operated in accordance with Article 63a may not be requested by holders of person holding accounts. The Community independent transaction log shall block any transactions that would result in the transfer of allowances with an initial unit type of 0 and a supplementary unit type of 4 to registries other than those operated in accordance with Article 63a. Article 63m Registries operated in accordance with Article 63a: cancellation under Article 58 or Article 62 When carrying out a cancellation and retirement in accordance with Article 58 or a voluntary cancellation in accordance with Article 62, the administrator of a registry operated in accordance with Article 63a shall carry out the cancellation by transferring allowances as required under Article 58 or 62 into the cancellation account or the retirement account of the Community registry. Article 63n Registries operated in accordance with Article 63a: cancellation and retirement of surrendered allowances and CERs for the 2008 to 2012 period and subsequent periods 1. By 30 June 2009 and on 30 June each year thereafter, the registry administrator of a registry operated in accordance with Article 63a shall cancel a number of allowances and CERs held in the Party holding account pursuant to Articles 52 and 53. The number of allowances and CERs to be cancelled shall be equal to the total number of surrendered allowances entered into the surrendered allowances table since 1 January of the first year of the relevant period until 31 May of the subsequent year and since 1 June of the preceding year until 31 May of each of the subsequent years. 2. Cancellation shall take place by transferring the allowances and CERs, with the exception of CERs resulting from projects referred to in Article 11a(3) of Directive 2003/87/EC, from the Party holding account into the retirement account of the Community Registry for the relevant period in accordance with the retirement (registries referred to in Article 63a)  process set out in Annex IX. Article 63o Registries operated in accordance with Article 63a: cancellation and replacement of allowances issued for the 2005 to 2007 period 1. On 1 May 2008, each registry administrator of a registry operated in accordance with Article 63a shall cancel and, if instructed to do so by the competent authority, replace allowances held in his registry in accordance with the allowance cancellation and replacement process set out in Annex IX by: (a) transferring a number of allowances, equal to the number of allowances issued for the 2005 to 2007 period minus the number of allowances surrendered at the moment of cancellation and replacement pursuant to Articles 52 and 54 since 30 June of the preceding year, from their holding accounts referred to in Articles 11(2) and 63i to the cancellation account of the Community registry for the 2005 to 2007 period; (b) if instructed to do so by the competent authority, issuing a number of replacement allowances specified by the competent authority by issuing an equal number of allowances for the 2008 to 2012 period, giving each allowance a unit identification code comprising the elements set out in Annex VI; (c) transferring any such replacement allowances referred to in point (b) from the Party holding account into the operator and person holding accounts specified by the competent authority from which allowances were transferred under point (a). Article 63p Registries operated in accordance with Article 63a: cancellation and replacement of allowances issued for the 2008 to 2012 period and subsequent periods 1. On 1 May in 2013 and on 1 May in the first year of each subsequent five year period, each registry administrator of a registry operated in accordance with Article 63a shall cancel and replace allowances held in its registry in accordance with the allowance cancellation and replacement process set out in Annex IX by: (a) transferring a number of allowances, equal to the number of allowances issued for the preceding five-year period minus the number of allowances surrendered pursuant to Article 52 since 31 May of the preceding year, from their holding accounts referred to in Articles 11(2) and 63i to the cancellation account of the Community registry for the relevant period; (b) issuing an equal number of replacement allowances with a supplementary unit type of 4 for the current period into the Party holding account and assigning to each of these allowances a unique unit identification code comprising the elements set out in Annex VI; (c) transferring a number of those allowances issued in accordance with point (b) for the current period from the Party holding account into each operator and person holding account from which allowances were transferred in accordance with point (a), equal to the number of allowances that were transferred from those accounts under point (a).. 29. Article 72 is amended as follows: (a) in paragraph 1, the following sentence is added: After such coordination, the Central Administrator shall decide on the date of implementation by registries and the Community independent transaction log of each new version of the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol.; (b) paragraph 2 is replaced by the following: 2. If a new version or release of a registry is required, each registry administrator and the Central Administrator shall successfully complete the testing procedures set out in Annex XIII before a communication link is established and activated between the new version or release of that registry and the Community independent transaction log or UNFCCC independent transaction log.; (c) the following paragraph 2a is inserted: 2a. The Central Administrator shall convene regular meetings of the registry administrators to consult them on issues and procedures related to change management, incident management and any other issues of a technical nature related to the operation of registries and the implementation of this Regulation.. 30. Article 73(1) is replaced by the following: 1. The Central Administrator and each registry administrator shall store records concerning all processes and account holders set out in Annexes III, IV, VIII, IX, X, XI and XIa for 15 years or until any questions of implementation relating to them have been resolved, whichever is the later.. 31. Annexes I, II, III, VI to XIII and XVI are amended as set out in Annex I to this Regulation. 32. Annex XIa is inserted as set out in Annex II to this Regulation. Article 2 1. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. 2. Points (1) to (4), (6) to (12), (15), (16), (17), (20), (21), and (27) to (30) of Article 1, and points (2), (3), (4), (5)(c), (e), (f), (g), (i), (6)(b), (10), (11), (13), (d)(i), (f) and (g) of Annex I and Annex II shall apply from 1 February 2008. 3. Points (24) and (26) of Article 1 and points (13)(a), (b), (c), (d)(ii), (iii) and (e) of Annex I shall apply from 1 January 2009. However, points (13)(a), (b), (c), (d)(ii), (iii) and (e) of Annex I may be applied before 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. Directive as amended by Directive 2004/101/EC (OJ L 338, 13.11.2004, p. 18). (2) OJ L 49, 19.2.2004, p. 1. (3) OJ L 386, 29.12.2004, p. 1. (4) OJ L 316, 16.11.2006, p. 12. ANNEX I Annexes I, II, III, VI to XIII and XVI to Regulation (EC) No 2216/2004 are amended as follows: 1. Annex I is amended as follows: (a) paragraph 2 is replaced by the following: 2. When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is not established: (a) the record of the time in the Community independent transaction log and each registry shall be synchronised to Greenwich Mean Time; (b) all processes concerning allowances, verified emissions, automatic national allocation plan table changes and accounts shall be completed by the exchange of data written in extensible markup language (XML) using the simple object access protocol (SOAP) version 1.1 over the hypertext transfer protocol (HTTP) version 1.1 (remote procedure call (RPC) encoded style).; (b) paragraph 3 is replaced by the following: 3. When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established: (a) the record of the time in the UNFCCC independent transaction log, Community independent transaction log and each registry shall be synchronised; and (b) all processes concerning allowances and Kyoto units shall be completed by the exchange of data; using the hardware and software requirements set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. If processes concerning verified emissions, accounts and automatic national allocation plan table changes are completed through an exchange of data via the UNFCCC independent transaction log and thereon to the Community independent transaction log, the data exchange shall be carried out using the hardware and software requirements set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. If processes concerning verified emissions, accounts and automatic national allocation plan table changes are completed through an exchange of data via the Community independent transaction log, the data exchange shall be carried out in accordance with point (b) of paragraph 2.. 2. In Annex III, the following sentences are added to paragraph 1: The name of the operator should be identical to name of the natural or legal person that is the holder of the relevant greenhouse gas permit. The name of the installation shall be identical to the name indicated in the relevant greenhouse gas permit.. 3. Annex VI is amended as follows: (a) in Table VI-1 the text 4 = Allowance issued for the 2008 to 2012 and subsequent five-year periods by a Member State that does not have AAUs is added in column Range or codes, row Supplementary unit type; (b) in Table VI-2 the following row is added: 0 4 Allowance issued for the 2008 to 2012 and subsequent five-year periods by a Member State that does not have AAUs, and which is not converted from an AAU or other Kyoto unit (c) in Table VI-3 the text The Central Administrator shall define a separate sub-range of these values for the Community registry and each registry operated in a consolidated manner with the Community registry is added to the text in column Range or codes, row Account Identifier; (d) in Table VI-5, the words Permit Identifier are replaced by Account Holder Identifier; (e) paragraph 14 is replaced by the following: 14. Table VI-7 details the elements of the correlation identification codes. Each process referred to in Annex VIII and Annex XIa shall be assigned a correlation identification code. Correlation identification codes shall be generated by registries and shall be unique throughout the registries system. Correlation identification codes shall not be re-used. The re-submission of a process concerning an account or verified emissions that was previously terminated or cancelled shall be assigned a new, unique correlation identification code.. 4. Annex VII is amended as follows: (a) in the table under paragraph 4 the following row is deleted: 05-00 Retirement (2008 to 2012 onwards) (b) in the table under paragraph 4 the following rows are added: 10-61 conversion of surrendered allowances for retirement(2008 to 2012 onwards) 10-62 conversion of unallocated allowances for retirement (2008 to 2012 onwards) 05-00 retirement of Kyoto units (2008 to 2012 onwards) 05-01 retirement of surrendered allowances (2008 to 2012 onwards) 05-02 retirement of unallocated allowances (2008 to 2012 onwards) 01-22 Allowance issue (registries referred to in Article 63a) 03-00 External transfer (between a registry referred to in Article 63a and other registry) 10-22 Transfer between two registries referred to in Article 63a 05-22 retirement (registries referred to in Article 63a) (c) in the table under paragraph 5 the following row is added: 4 Allowance issued for the 2008 to 2012 and subsequent five-year periods by a Member State that does not have AAUs, and which is not converted from an AAU or other Kyoto unit 5. Annex VIII is amended as follows: (a) in paragraph 1, point (c) is replaced by the following: (c) provided that these processes are completed through the exchange of data via the UNFCCC independent transaction log and thereon to the Community independent transaction log, the registry administrator shall call the appropriate operation on the UNFCCC independent transaction log account management Web service. In all other cases the registry administrator shall call the appropriate operation on the Community independent transaction log account management Web service.; (b) paragraph 2 is replaced by the following: 2. Provided that these are completed through the exchange of data via the Community independent transaction log and thereon to the UNFCCC independent transaction log, a registry administrator sending a request should receive an acknowledgement of receipt from the UNFCCC independent transaction log within 60 seconds, and should receive a notification of validation from the Community independent transaction log within 24 hours. In any other case, a registry administrator sending a request should receive an acknowledgement of receipt from the Community independent transaction log within 60 seconds, and should receive a notification of validation from the Community independent transaction log within 24 hours.; (c) in Tables VIII-5, VIII-11 and VIII-12 the line: FaxNumber Mandatory is replaced by: FaxNumber Optional (d) in Table VIII-9, the text: The initiating registry (Originating Registry) authenticates the UNFCCC independent transaction log (or Community independent transaction log prior to the link between the Community independent transaction log and UNFCCC independent transaction log being established) by calling the Authenticate Message() function and checks the version of the transaction log by calling Check Version() function. is replaced by the following text: The initiating registry (Originating Registry) authenticates the UNFCCC independent transaction log (or Community independent transaction log if all processes referred to in Annex VIII are completed through the exchange of data via the Community independent transaction log) by calling the Authenticate Message() function and checks the version of the transaction log by calling Check Version() function.; (e) in Table VIII-11 the number 7162 is added to the last row; (f) in Tables VIII-12 and VIII-14 after the row containing PermitIdentifier, the following row is inserted: PermitDate Mandatory (g) in Table VIII-13 after the row containing PermitIdentifier, the following row is inserted: PermitDate Optional (h) in Table VIII-15 the number 7161 is added to the last row; (i) paragraph 6 is replaced by the following: 6. The Community independent transaction log shall perform registry version and registry authentication checks, and message viability checks, on each process concerning an account or verified emissions and return the appropriate response codes if a discrepancy is detected, as set out in Table XII-1 under the range 7900 to 7999. The abovementioned checks are equivalent to the checks related to the response codes that are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC and are reproduced in the last column of Table XII-1 alongside the equivalent response codes under the range 7900 to 7999. If a check under the above mentioned data exchange standards that is equivalent to the checks whose response codes are set out in Table XII-1 under the range 7900 to 7999 or the implementation by the UNFCCC independent transaction log of such a check is changed by the ITL Administrator, the Central Administrator shall disable the equivalent check.; (j) in Table VIII-17 the number 7525 is added to the last row. 6. Annex IX is amended as follows: (a) paragraph 4 is replaced by the following: 4. The Community independent transaction log shall perform the following categories of preliminary checks on each process concerning a transaction: (a) registry version and registry authentication checks; (b) message viability checks; (c) data integrity checks; (d) general transaction checks; and (e) message sequence checks. The Community independent transaction log shall return the appropriate response codes if a discrepancy is detected, as set out in Table XII-1 under the range 7900 to 7999. The above-mentioned checks are equivalent to the checks related to the response codes that are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC and are reproduced in the last column of Table XII-1 alongside the equivalent response codes under the range 7900 to 7999. If a check under the above mentioned data exchange standards is equivalent to the checks whose response codes are set out in Table XII-1 under the range 7900 to 7999 and the implementation by the UNFCCC independent transaction log of such a check is changed by the ITL Administrator, the Central Administrator shall disable the equivalent check.; (b) Table IX-1 is amended as follows: (i) the text Range 7221 to 7222 is inserted to column Community independent transaction log response codes, row External transfer (2008 to 2012 onwards); (ii) the text Range 7221 to 7222 is inserted to column Community independent transaction log response codes, row External transfer (2005 to 2007); (iii) the text (registries referred to in Article 63a); 7219; Range 7223 to 7224; 7360; 7402; 7404; 7406; Range 7407 to 7408; 7202 is added to column Community independent transaction log response codes, row Cancellation and replacement; (iv) the following row is deleted: Retirement (2008 to 2012 onwards) 05-00 Range 7358 to 7361 (v) the following rows are added: conversion of surrendered allowances for retirement (2008 to 2012 onwards) 10-61 7358 conversion of unallocated allowances for retirement (2008 to 2012 onwards) 10-62 7364, 7366 retirement of Kyoto units (2008 to 2012 onwards) 05-00 7360 7365 retirement of surrendered allowances (2008 to 2012 onwards) 05-01 Range 7359 to 7361 7365 retirement of unallocated allowances (2008 to 2012 onwards) 05-02 7360, 7361 Range 7363 to 7365 External transfer (between a registry referred to in Article 63a and other registry) 03-00 Range 7225 to 7226 Allowance issue (registries referred to in Article 63a) 01-22 Range 7201 to 7203 7219 7224 retirement (registries referred to in Article 63a) 05-22 Range 7227 to 7228 7357 Range 7360 to 7362 Transfer between two registries referred to in Article 63a 10-22 7302, 7304 Range 7406 to 7407 7224 7228 (c) The following paragraph 7 is added: 7. An external transfer between a registry referred to in Article 63a and other registry shall be carried out in the following steps: (a) upon the account holder's request to transfer allowances with a supplementary unit type 4 from an account in a registry referred to in Article 63a, the transferring registry: (i) checks if the balance of the Party holding account in the registry referred to in Article 63a which is only capable of holding allowances with a supplementary unit type 1, 2 or 3 is at least equal to the quantity to be transferred; (ii) redirects the allowances to the Party holding account in the registry referred to in Article 63a which is only capable of holding allowances with a supplementary unit type 4; (iii) transfers an equivalent amount of supplementary unit type 1, 2 or 3 allowances from the Party holding account that is only capable of holding allowances with a supplementary unit type of 1, 2 or 3 to the account of the account holder initiating the transaction; (iv) transfers these supplementary unit type 1, 2 or 3 allowances from account of the account holder initiating the transaction to the destination account; (b) upon the account holder's request to transfer allowances with a supplementary unit type of 1, 2 or 3 to an account in a registry referred to in Article 63a, the acquiring registry: (i) transfers the allowances with a supplementary unit type of 1, 2 or 3 to the destination account; (ii) transfers these allowances from the destination account to the Party holding account in the registry operated in accordance with Article 63a which is only capable of holding allowances with a supplementary unit type 1, 2 or 3; (iii) transfers an equivalent amount of supplementary unit type 4 allowances from the Party holding account that is only capable of holding allowances with an initial unit type of 0 and a supplementary unit type of 4 to the destination account. If the balance on the Party holding account capable of holding supplementary unit type 4 allowances is less than the quantity that needs to be transferred, the missing number of supplementary unit type 4 allowances are created on the Party holding account before the transfer.. 7. Annex X is amended as follows: (a) in paragraph 1, the introductory phrase is replaced by the following: When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is not established, each registry shall respond to any request made by the Community independent transaction log to submit the following information for a specified time and date:; (b) in paragraph 2, the introductory phrase is replaced by the following: When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established, each registry shall respond to any request made by the UNFCCC independent transaction log to submit the following information for a specified time and date:; (c) in paragraph 3, the introductory phrase is replaced by the following: When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established, each registry shall respond to any request by the UNFCCC independent transaction log made on behalf of the Community independent transaction log, or by the Community independent transaction log to submit the following information for a specified time and date:; (d) paragraph 6 is replaced by the following: 6. The Community independent transaction log shall perform registry version and registry authentication checks, message viability checks, and data integrity checks during the reconciliation process and return the appropriate response codes if a discrepancy is detected, as set out in Table XII-1 under the range 7900 to 7999. The above-mentioned checks are equivalent to the checks related to the response codes that are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC and are reproduced in the last column of Table XII-1 alongside the equivalent response codes under the range 7900 to 7999. If a check under the above mentioned data exchange standards that is equivalent to the checks whose response codes are set out in Table XII-1 under the range 7900 to 7999 or the implementation by the UNFCCC independent transaction log of such a check is changed by the ITL Administrator, the Central Administrator shall disable the equivalent check.. 8. In Annex XI, paragraph 2 is replaced by the following: 2. When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established and all processes concerning allowances, verified emissions, accounts, automatic national allocation plan table changes and Kyoto units shall be completed through the exchange of data via the UNFCCC independent transaction log and thereon to the Community independent transaction log, the Community independent transaction log shall only continue to provide the administrative process under point (b) of paragraph 1.. 9. Annex XII is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Community independent transaction log shall return response codes as part of each process, where specified in Annexes VIII to XIa. Each response code shall consist of an integer within the range 7000 to 7999. The meaning of each response code is given in table XII-1.; (b) Table XII-1 is amended as follows: (i) the column headings and the following line are deleted: Response Code Description 7149 The people fax number is not in valid format or is out of range (ii) the following column headings and the following lines are inserted in the appropriate numerical order: Response Code Description Equivalent response code under the data exchange standards 7161 The installation related to the operator holding account is not indicated as closed  in the national allocation plan table and therefore it is not possible to close the account 7162 The installation related to the operator holding account does not have an entry in the national allocation plan table and therefore it is not possible to open the account 7221 The acquiring or transferring account may not be in a registry referred to in Article 63a 7222 The allowances to be transferred may not have a supplementary unit type 4 7223 The acquiring account must be the cancellation account for the relevant period 7224 Allowances to be issued must have a supplementary unit type 4 7225 The combined holdings after the transaction of the two Party holding accounts involved in the transaction in the registry referred to in Article 63a must be equal to their combined holdings before the transaction 7226 The balance of the Party holding account capable of holding supplementary unit type 1, 2 or 3 allowances must be greater than or equal to the quantity to be transferred from the registry referred to in Article 63a 7227 The acquiring account must be the retirement account for the current period 7228 Allowances must be those issued for the current period 7363 the quantity of AAUs to be retired is not equal with the quantity of allowances converted with the conversion of unallocated allowances for retirement  process 7364 The transaction is not initiated after 30 June of the year following the last year of the relevant five-year period 7365 The units to be retired are allowances and thus cannot be retired 7366 The quantity to be converted cannot exceed the number of allowances issued but not allocated 7408 The number of allowances cancelled must be equal to the number of allowances to be cancelled pursuant to Article 63o 7451 The total quantity of allowances in the updated NAP and in the current NAP must be equal 7452 The quantity allocated to new entrants may not be greater than the quantity by which the reserve is decreased 7525 The verified emissions figure for year X cannot be corrected after 30 April of year X+1 unless the competent authority notifies the Central Administrator the new compliance status applicable to the installation whose verified emissions figure is corrected 7700 The commitment period code is out of range 7701 Allocation must be provided for all the years within the commitment period except the years before the current one 7702 The new reserve must remain positive or zero 7703 The amount of allowances to allocate for an installation and a year must be greater than or equal to 0 7704 The permit identifier must exist and be connected to the installation identifier 7705 The amount of allowances allocated for an installation and a year in the updated NAP must be greater than or equal to this amount in the current NAP 7706 The amount of allowances deleted from the NAP table for installations must be equal to the amount by which the reserve is increased 7901 Initiating registry must be listed in Registry table 1501 7902 Initiating registry status must allow transactions to be proposed. (The CITL will maintain the current status of each registry. In this case, the CITL must recognize that the registry is fully operational.) 1503 7903 Acquiring registry status must allow transactions to be accepted. (The CITL will maintain the current status of each registry. In this case, the CITL must recognize that the registry is fully operational.) 1504 7904 Registry status must allow reconciliation actions to be conducted. (The CITL will maintain the current status of each registry. In this case, the CITL must recognize that the registry is available for reconciliation.) 1510 7905 Transaction ID must be comprised of a valid registry code followed by numeric values 2001 7906 Transaction type code must be valid 2002 7907 Supplementary Transaction Type code must be valid 2003 7908 Transaction status code must be valid 2004 7909 Account Type code must be valid 2006 7910 Initiating Account Identifier must be greater than zero 2007 7911 Acquiring Account Identifier must be greater than zero 2008 7912 The Originating Registry of all unit blocks must be valid 2010 7913 Unit Type code must be valid 2011 7914 Supplementary Unit Type code must be valid 2012 7915 Unit Serial Block Start and Unit Serial Block End must be present 2013 7916 Unit Serial Block End must be greater than or equal to the Unit Serial Block Start 2014 7917 RMUs, ERUs converted from RMUs, tCERs and lCERs must have a valid LULUCF activity code 2015 7918 AAUs, ERUs converted from AAUs and CERs must not have a LULUCF activity code 2016 7919 ERUs, CERs, tCERs, and lCERs must have a valid Project ID 2017 7920 AAUs or RMUs must not have a Project ID 2018 7921 ERUs must have a valid Track Code  2019 7922 AAUs, RMUs, CERs, tCERs and lCERs must not have a track code 2020 7923 AAUs, RMUs, ERUs and CERs must not have an Expiry Date 2022 7924 Transaction ID for proposed transactions must not already exist in the CITL 3001 7925 Transaction ID for ongoing transactions must already exist in the CITL 3002 7926 Previous completed transactions cannot be completed again 3003 7927 Previously rejected transactions cannot be completed 3004 7928 Transactions for which a CITL discrepancy has been previously identified cannot be completed 3005 7930 Previously terminated transactions cannot be completed 3007 7931 Previously cancelled transactions cannot be completed 3008 7932 Previously accepted external transactions cannot be terminated 3009 7933 Transaction status of Accepted or Rejected is not valid for non-external transactions 3010 7934 Transaction status from Initiating registry must indicate status of Proposed, Completed, or Terminated 3011 7935 Transaction status from Acquiring registry for an External Transfer must indicate status of Rejected or Accepted 3012 7936 Applicable Commitment Period must correspond to the current or next Commitment Period (including their true-up  periods) 4001 7937 Units identified in the transaction must already exist in the CITL 4002 7938 Units identified in the transaction must be held by Initiating registry 4003 7939 All attributes of all unit blocks must be consistent with CITL unit block attributes except where attributes are changed by the current transaction 4004 7940 All unit blocks in transaction must be for a single Applicable Commitment Period 4005 7941 For all transactions except for external transfers, the Initiating and Acquiring Registries must be the same 4006 7942 For external transfers, the Initiating and Acquiring Registries must be different 4007 7943 Units identified in the transaction must not have inconsistencies identified through reconciliation with the CITL 4008 7945 Units identified in the transaction must not be involved in another transaction 4010 7946 Cancelled units must not be subject to further transactions 4011 7947 A transaction proposal must contain at least one unit block 4012 7948 A transaction must not issue more than one Unit Type. 5004 7949 The Original Commitment Period must be the same for all units issued by the transaction 5005 7950 The Applicable Commitment Period must be the same as the Original Commitment Period for all units issued by the transaction 5006 7951 Cancellation to Excess Issuance Cancellation Account must not take place in a national registry 5152 7952 The Acquiring Account for a cancellation transaction must be a cancellation account 5153 7953 Account identifiers must be provided for acquiring accounts in cancellation transactions 5154 7954 The unit blocks to be cancelled must have the same Applicable Commitment Period as the cancellation Account 5155 7955 The Initiating registry retiring units must be a national registry or the Community Registry 5251 7956 The Acquiring Account for a retirement transaction must be a retirement account 5252 7957 Account identifiers must be provided for acquiring accounts in retirement transactions 5253 7958 The Unit Blocks retired must have the same Applicable Commitment as the Retirement Account 5254 7959 The Initiating registry carrying over units must be a national registry 5301 7960 The Initiating Account for a carry-over transaction must be a holding account 5302 7961 Units may be carried-over only to the next subsequent commitment period 5303 7962 Reconciliation Identifier must be greater than zero 6201 7963 Reconciliation ID must be comprised of a valid registry code followed by numeric values 6202 7964 Reconciliation status must be a value between 1 and 11 6203 7965 Reconciliation snapshot must be a date between 1 October 2004 and the current date plus 30 days 6204 7966 Account Type must be valid 6205 7969 Reconciliation ID must exist in the Reconciliation Log table 6301 7970 Reconciliation status sent by registry must be valid 6302 7971 Incoming reconciliation status must be the same as the reconciliation status recorded by the CITL 6303 7972 The registry reconciliation snapshot DateTime must be consistent with the CITL Reconciliation Snapshot DateTime 6304 (iii) the line: 7301 Approaching breach of commitment period reserve is replaced by: 7301 Warning: holdings calculated pursuant to Decision 18/CP.7 of the Conference of the Parties of the UNFCCC are only 1 % above commitment period reserve 10. Annex XIII is amended as follows: (a) in paragraph 3, point (e) is replaced by the following: (e) Integrated process testing: the ability of the registry to execute all processes, including all relevant statuses and stages set out in Annexes VIII to XI and XIa, and to allow manual interventions to the database pursuant to Annex X, shall be tested.; (b) paragraph 4 is replaced by the following: 4. The Central Administrator shall require a registry to demonstrate that the input codes referred to in Annex VII and the response codes referred to in Annexes VIII to XI and XIa are contained within that registry's database and interpreted and used appropriately in respect of processes.. 11. In Annex XIV, paragraph 7 is replaced with the following: 7. The XML schema for submitting a national allocation plan table to the Commission is the following: <?xml version="1.0" encoding="UTF-8"?> <xs:schema targetNamespace="urn:KyotoProtocol:RegistrySystem:CITL:1.0:0.0" xmlns:xs="http://www.w3.org/2001/XMLSchema" xmlns="urn:KyotoProtocol:RegistrySystem:CITL:1.0:0.0" elementFormDefault="qualified"> <xs:simpleType name="ISO3166MemberStatesType"> <xs:restriction base="xs:string"> <xs:enumeration value="AT"/> <xs:enumeration value="BE"/> <xs:enumeration value="BG"/> <xs:enumeration value="CY"/> <xs:enumeration value="CZ"/> <xs:enumeration value="DE"/> <xs:enumeration value="DK"/> <xs:enumeration value="EE"/> <xs:enumeration value="ES"/> <xs:enumeration value="FI"/> <xs:enumeration value="FR"/> <xs:enumeration value="GB"/> <xs:enumeration value="GR"/> <xs:enumeration value="HU"/> <xs:enumeration value="IE"/> <xs:enumeration value="IT"/> <xs:enumeration value="LT"/> <xs:enumeration value="LU"/> <xs:enumeration value="LV"/> <xs:enumeration value="MT"/> <xs:enumeration value="NL"/> <xs:enumeration value="PL"/> <xs:enumeration value="PT"/> <xs:enumeration value="RO"/> <xs:enumeration value="SE"/> <xs:enumeration value="SI"/> <xs:enumeration value="SK"/> </xs:restriction> </xs:simpleType> <xs:simpleType name="AmountOfAllowancesType"> <xs:restriction base="xs:integer"> <xs:minInclusive value="0"/> <xs:maxInclusive value="999999999999999"/> </xs:restriction> </xs:simpleType> <xs:group name="YearAllocation"> <xs:sequence> <xs:element name="yearInCommitmentPeriod"> <xs:simpleType> <xs:restriction base="xs:int"> <xs:minInclusive value="2005"/> <xs:maxInclusive value="2058"/> </xs:restriction> </xs:simpleType> </xs:element> <xs:element name="allocation" type="AmountOfAllowancesType"/> </xs:sequence> </xs:group> <xs:simpleType name="ActionType"> <xs:annotation> <xs:documentation>The action to be undertaken for the installation A = Add the installation to the NAP U = Update the allocations for the installation in the NAP D = Delete the installation from the NAP For each action, all year of a commitment period need to be given </xs:documentation> </xs:annotation> <xs:restriction base="xs:string"> <xs:enumeration value="A"/> <xs:enumeration value="U"/> <xs:enumeration value="D"/> </xs:restriction> </xs:simpleType> <xs:complexType name="InstallationType"> <xs:sequence> <xs:element name="action" type="ActionType"/> <xs:element name="installationIdentifier"> <xs:simpleType> <xs:restriction base="xs:integer"> <xs:minInclusive value="1"/> <xs:maxInclusive value="999999999999999"/> </xs:restriction> </xs:simpleType> </xs:element> <xs:element name="permitIdentifier"> <xs:simpleType> <xs:restriction base="xs:string"> <xs:minLength value="1"/> <xs:maxLength value="50"/> <xs:pattern value="[A-Z0-9\-]+"/> </xs:restriction> </xs:simpleType> </xs:element> <xs:group ref="YearAllocation" minOccurs="3" maxOccurs="5"/> </xs:sequence> </xs:complexType> <xs:simpleType name="CommitmentPeriodType"> <xs:restriction base="xs:int"> <xs:minInclusive value="0"/> <xs:maxInclusive value="10"/> </xs:restriction> </xs:simpleType> <xs:element name="nap"> <xs:complexType> <xs:sequence> <xs:element name="originatingRegistry" type="ISO3166MemberStatesType"/> <xs:element name="commitmentPeriod" type="CommitmentPeriodType"/> <xs:element name="installation" type="InstallationType" maxOccurs="unbounded"> <xs:unique name="yearAllocationConstraint"> <xs:selector xpath="yearInCommitmentPeriod"/> <xs:field xpath="."/> </xs:unique> </xs:element> <xs:element name="reserve" type="AmountOfAllowancesType"/> </xs:sequence> </xs:complexType> <xs:unique name="installationIdentifierConstraint"> <xs:selector xpath="installation"/> <xs:field xpath="installationIdentifier"/> </xs:unique> </xs:element> </xs:schema>. 12. Annex XV is amended as follows: (a) in paragraph 1 the introductory phrase is replaced by the following: When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is not established, all processes concerning allowances, automatic national allocation plan table changes, verified emissions and accounts shall be completed using a communication link with the following properties:; (b) paragraph 2 is replaced by the following: 2. When the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established, all processes concerning allowances, automatic national allocation plan table changes, verified emissions, accounts and Kyoto units shall be completed using a communication link with the properties set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC.. 13. Annex XVI is amended as follows: (a) paragraph 1 is replaced by the following: 1. The Central Administrator shall display and update the information in paragraphs 2 to 4a in respect of the registry system on the public area of the Community independent transaction log's web site, in accordance with the specified timing, and each registry administrator shall display and update this information in respect of its registry on the public area of that registry's web site, in accordance with the specified timing.; (b) paragraph 2 is amended as follows: (i) in point (a) the following sentence is added: In the case of operator holding accounts, the account holder name should be identical to name of the natural or legal person that is the holder of the relevant greenhouse gas permit;; (ii) point (c) is replaced by the following: (c) name, address, city, postcode, country, telephone number, facsimile number and email address of the primary and secondary authorised representatives of the account specified by the account holder for that account, unless the registry administrator allows account holders to request keeping all or some of this information confidential and the account holder requested the registry administrator in writing not to display all or some of this information.; (c) paragraph 3 is amended as follows: (i) point (d) is replaced by the following: (d) allowances and any force majeure allowances allocated and issued to the installation related to the operator holding account, which is part of the national allocation plan table or is a new entrant, under Article 11 of Directive 2003/87/EC and any corrections to such allocations;; (ii) the following point (e) is added: (e) The date of the greenhouse gas permit's entry into force and the date of the opening of the account.; (d) paragraph 4 is amended as follows: (i) point (a) is replaced by the following: (a) verified emissions figure, along with its corrections in accordance with Article 51 for the installation related to the operator holding account for year X shall be displayed from 15 May onwards of year (X+1);; (ii) point (c) is replaced by the following: (c) a symbol identifying whether the installation related to the operator holding account did or did not surrender the necessary number of allowances for year X by 30 April of year (X+1) in accordance with point (e) of Article 6(2) of Directive 2003/87/EC and any subsequent changes to that status pursuant to corrections to verified emissions in accordance with Article 51 (4) of this Regulation shall be displayed from 15 May onwards of year (X+1). Depending on the installation's compliance status figure and the registry's operational status, the following symbols shall be displayed together with the following statements: Table XVI-1: compliance statements Compliance status figure for year X under Article 55 on 30 April of year (X+1) Symbol Statement to be displayed on CITL and registries Total surrendered allowances in accordance with Articles 52, 53, 54 for period  ¥ verified emissions in period until current year A A number of allowances and Kyoto units greater than or equal to verified emissions were surrendered by 30 April  Total surrendered allowances in accordance with Articles 52, 53 and 54 for period < verified emissions in period until current year B A number of allowances and Kyoto units lower than verified emissions were surrendered by 30 April  C Verified emissions were not entered until 30 April  Verified emissions in period until current year were corrected pursuant to Article 51 D Verified emissions were corrected by competent authority after 30 April of year X. The competent authority of the Member State decided that the installation is not in compliance for year X.  Verified emissions in period until current year were corrected pursuant to Article 51 E Verified emissions were corrected by competent authority after 30 April of year X. The competent authority of the Member State decided that the installation is in compliance for year X.  X Entering verified emissions and/or surrendering was impossible until 30 April due to the allowance surrender process and/or verified emissions update process being suspended for the Member State's registry in accordance with Article 6(3)  (iii) the following point (d) is added: (d) a symbol indicating if the installations account is blocked in accordance with Article 27(1) shall be displayed from 31 March onwards of year (X+1).; (e) the following paragraphs 4a and 4b are inserted: 4a. The national allocation plan table of each Member State, indicating the allocations to installations and the quantity of allowances reserved for later allocation or sale shall be displayed and updated whenever there is a correction to the national allocation plan table, clearly indicating where corrections were made. 4b. The fees charged for the opening and annual maintenance of holding accounts in each registry shall be displayed on a continuous basis. Updates to this information shall be notified to the Central Administrator by the registry administrator within 15 days of any change in fees.; (f) in paragraph 6, the following point (e) is added: (e) any set-aside table drawn up in accordance with Commission Decision 2006/780/EC (1). (g) the following paragraph 12a is inserted: 12a. The Central Administrator shall make available on the public area of the Community independent transaction log's web site from 30 April onwards of year (X+1) information indicating the percentage share of allowances surrendered in each Member State for year X that were not transferred prior to their surrender.. (1) OJ L 316, 16.11.2006, p. 12.; ANNEX II The following Annex XIa is inserted to Regulation (EC) No 2216/2004: ANNEX XIa Processes concerning automatic national allocation plan table changes 1. In accordance with Articles 17(3) and 44(2), registries may propose to the Community independent transaction log to check and implement an automatic change to the national allocation plan through a process described in this Annex. Requirements for each process 2. The following message sequence for processes concerning automatic national allocation plan table changes shall apply: (a) the registry administrator shall initiate the automatic national allocation plan table change process by assigning a unique correlation identification code comprising the elements set out in Annex VI to its request; (b) the registry administrator shall call the appropriate operation on the Community independent transaction log automatic national allocation plan table change Web service; (c) the Community Independent Transaction Log shall validate the request by calling the appropriate validation function within the Community Independent Transaction Log; (d) if the request is successfully validated and thereby accepted, the Community Independent Transaction Log shall amend the information it holds in accordance with that request; (e) the Community Independent Transaction Log shall call the receiveNapManagementOutcome  operation on the automatic national allocation plan table change Web service of the registry which sent the request, notifying the registry as to whether the request was successfully validated and thereby accepted, or whether the request was found to contain a discrepancy and was thereby rejected; (f) if the request was successfully validated and thereby accepted, the registry administrator which sent the request shall amend the information held in the registry in accordance with that validated request; otherwise, if the request was found to contain a discrepancy and was thereby rejected, the registry administrator which sent the request shall not amend the information held in the registry in accordance with that rejected request. 3. Provided that automatic national allocation plan table change processes are directed through the UNFCCC independent transaction log, a registry administrator sending a request should receive an acknowledgement of receipt from the UNFCCC independent transaction log within 60 seconds, and should receive a notification of validation from the Community independent transaction log within 24 hours. In all other cases, a registry administrator sending a request should receive an acknowledgement of receipt from the Community independent transaction log within 60 seconds, and should receive a notification of validation from the Community independent transaction log within 24 hours; 4. The components and functions which are utilised during the message sequence are shown in table XIa-1 to XIa-6. The inputs of all functions have been structured to match the format and informational requirements described using web services description language, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. An asterisk (*)  has been used to denote the fact that an element can appear multiple times as an input. Table XIa-1: Components and Functions for Processes concerning automatic national allocation plan table changes Component Function Scope NAPTableManagementWS AddNEInstallationtoNAP() Public IncreaseNAPallocationtoNEInstallation() Public RemoveNAPallocationofclosingInstallation() Public Table XIa-2: NAPTableManagementWS Component Purpose The purpose of this component is to handle web service requests for the management of automatic changes to the national allocation plan table Functions exposed through Web Services AddNEInstallationtoNAP() Handles the requests for adding new entrant new installations to the national allocation plan table IncreaseAllocationtoNEInstallationinNAP() Handles the requests for increasing the allocation in the national allocation plan table of existing installations that are new entrants RemoveNAPallocationofclosingInstallation() Handles the requests for removing the allocation from the national allocation plan table of installations that are closing Other functions Not applicable. Roles Community independent transaction log (for all functions) and registry (for the receiveNapManagementOutcome function only) Table XIa-3: NAPTableManagementWS.AddNEInstallationtoNAP() function Purpose This function receives a request for adding a new entrant new installation to the national allocation plan table. The allowances allocated for the years before the current year will have a value of zero. If the new entrant new installation does not receive an allocation, the amount of allowances will have a value of zero. If the new entrant new installation does receive an allocation, the reserve is reduced by an equivalent quantity. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1  result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0  result identifier is returned together with a single response code indicating the error cause. The PermitIdentifier  means the permit identification code comprising the elements set out in Annex VI. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory InitiatingRegistry Mandatory CommitmentPeriod Mandatory NewValueofReserve Mandatory Installation (*) Mandatory PermitIdentifier Mandatory InstallationIdentifier Mandatory Allocation (*) Mandatory YearinCommitmentPeriod Mandatory AmountofAllowances Mandatory Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table XIa-4: NAPTableManagementWS.IncreaseAllocationtoNEInstallationinNAPIncreaseallocationtoNEInstallationinNAP() function Purpose This function receives a request for increasing the allocation of installations already existing in the national allocation plan table that are considered new entrants. The allowances allocated for the years before the current year wont be modified. The reserve is reduced by a quantity that is equivalent to the quantity allocated in this process. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1  result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0  result identifier is returned together with a single response code indicating the error cause. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory InitiatingRegistry Mandatory CommitmentPeriod Mandatory NewValueofReserve Mandatory Installation (*) Mandatory InstallationIdentifier Mandatory Allocation (*) Mandatory Yearincommitmentperiod Mandatory AmountofAllowances Mandatory Output parameters ResultIdentifier Mandatory ResponseCode Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table XIa-5: NAPTableManagementWS RemoveNAPallocationofclosingInstallation() function Purpose This function receives a request for removing installations existing in the national allocation plan table. The allowances yet unallocated will be deleted and an equivalent quantity of allowances will be added to the reserve. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1  result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0  result identifier is returned together with a single response code indicating the error cause. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory InitiatingRegistry Mandatory CommitmentPeriod Mandatory NewValueofReserve Mandatory Installation (*) Mandatory InstallationIdentifier Mandatory Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table XIa-6: NAPTableManagementWS receiveNapManagementOutcome () function Purpose This function receives a NAP management operation outcome. The initiating registry (Originating Registry) authenticates the UNFCCC independent transaction log (or Community independent transaction log if all processes referred to in Annex VIII are directed through Community independent transaction log and thereon to the UNFCCC independent transaction log) by calling the AuthenticateMessage() function and checks the version of the transaction log by calling CheckVersion() function. If authentication and version checks pass, a 1  result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0  result identifier is returned together with a single response code indicating the error cause. The response code list is populated with couples (a response code with possibly a list of installation identifiers) if the outcome is 0  for any other cause of error. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Outcome Mandatory Response List Optional Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table XIa-7: Processes concerning NAP Table changes Process description Community independent transaction log response codes NAPTableManagementWS.AddNEInstallationtoNAP 7005, 7122, 7125, 7153, 7154, 7155, 7156, 7159, 7215, 7451, 7452, 7700, 7701, 7702, 7703, 7704 NAPTableManagementWS.IncreaseallocationtoNEInstallationinNAP 7005, 7153, 7154, 7155, 7156, 7159, 7207, 7451, 7452, 7700, 7701, 7702, 7703, 7705 NAPTableManagementWS RemoveNA PallocationofclosingInstallation 7005, 7153, 7154, 7155, 7156, 7159, 7207, 7451, 7700, 7706 5. If all the checks have been passed successfully, the Community independent transaction log automatically implements the national allocation plan table change into its database and informs the registry administrator and the Central Administrator thereof..